McCORD, Judge.
Appellant has raised two points on appeal. He first contends that the trial court erred in allowing two witnesses to testify, over objection, as to statements made to them by the defendant. The record shows that the objections did not specifically question the voluntariness of the statements but in one instance was on the ground of hearsay and in the other on a general ground of lack of proper predicate. In the first instance the hearsay objection was overruled, and in the second the predicate was supplied by the witness’ testimony. It clearly appears from the record that the statements were voluntary. There is no evidence to indicate otherwise and no question was raised at the trial as to their voluntariness. While the trial judge did not affirmatively state on the record that he found them voluntary, we find such to be harmless error under the circumstances above related. See our opinion on rehearing in Morris v. State, FlaApp., 310 So.2d 757, filed this date, Case No. U-287.
Appellant’s second point goes to the sufficiency of the evidence to support the verdict. We find this point to be without merit.
Affirmed.
RAWLS, C. J., and BOYER, J., concur.